IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                   NO. WR-65,038-04



             EX PARTE BRANDON LOHRAN WOODARD, Applicant

           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. W00-53218-M(D) IN THE 194 TH DISTRICT COURT
                       FROM DALLAS COUNTY



       Per curiam.

                                        ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for a writ of habeas

corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was

convicted of the offense of capital murder and sentenced to imprisonment for life. The Fifth

Court of Appeals affirmed his conviction. Woodard v. State, No. 05-02-00839-CR (Tex.

App.—Dallas April 4, 2003)(not designated for publication).

       After a review of the record, we find that Applicant’s claim of actual innocence is

without merit. Therefore, we deny relief.
       Applicant’s claims challenging his conviction on the grounds of false evidence,

ineffective assistance of counsel, and due process violations are dismissed pursuant to

T EX. C ODE C RIM. P RO. Art. 11.07 §4.




Delivered: January 15, 2020

Do not publish